DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment

This office action is in response to applicant’s amendment filed on October 01, 2020 in response to PTO office action mailed on July 02, 2020.

Claims 1, 17 and 20 have been amended. Claims 2, 5-6, 9-11 and 25 have been cancelled.  New claims 26 and 27 have been added. As a result, Claims 1, 3-4, 7-8, 12-24 and 26-27 are pending. 


Information Disclosure Statement
The information disclosure statement (IDS) filed on December 11, 2020 has been considered by the Examiner and made of record in the application file.

Allowable Subject Matter
Claims 1, 3-4, 7-8, 12-24 and 26-27 are allowed. The No reason for allowance is needed as the record is clear in light of applicant's amendment and in view of the prior art of record.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”

Conclusion

Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone 
number is 571-270-1636.  The examiner can normally be reached between 8am-
5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164